COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

               ORDER ON MOTION FOR REHEARING AND RECONSIDERATION EN BANC

Appellate case name:       Terri Cox Ferguson v. The State of Texas

Appellate case number:     01-14-00247-CR

Trial court case number: 1330035

Trial court:               174th District Court of Harris County

Date motion filed:         July 23, 2015

Party filing motion:       Appellant

     It is ordered that the Motion for Rehearing and En Banc Reconsideration is   DENIED
   GRANTED.


Judge’s signature: /s/   Sherry Radack
                         Acting Individually    Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd


Date: October 1, 2015